       Case 3:20-cr-00087-SMR-SBJ Document 42 Filed 05/24/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
                         vs.                  )    CASE NO. 3:20-cr-00087
                                              )
LUIS ALFREDO MOREIRA BRAVO,                   )
                                              )
                       Defendant.             )

       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

           The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered a

plea of guilty to Count 1 of the Indictment pursuant to Federal Rule of Criminal Procedure 11(a)(2)

as well as 11(c)(1)(B). After cautioning and examining the Defendant under oath concerning each of

the subjects mentioned in Rule 11, I determined that the guilty plea was knowing and voluntary as to

the count, and that the offense charged is supported by an independent factual basis concerning each

of the essential elements of such offense. Defendant understands and agrees to be bound by the terms

of the Plea Agreement. I further determine the United States of America has established the requisite

nexus between the offense and the property it seeks in forfeiture. I, therefore, recommend that the

plea of guilty be accepted, that a pre-sentence investigation and report be prepared, and that the

Defendant be adjudged guilty and have sentence imposed accordingly.



______May 24, 2021________                    __________________________________________
Date                                                 STEPHEN B. JACKSON, JR.
                                                 UNITED STATES MAGISTRATE JUDGE

                                             NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
